Case 2:18-cv-11236-JMV-JBC Document 20 Filed 02/20/20 Page 1 of 2 PageID: 36
Case 2:18-cv-11236-JMV-JBC Document 20 Filed 02/20/20 Page 2 of 2 PageID: 37




                              CERTIFICATE OF SERVICE
       I hereby certify that on February 20, 2020, I electronically filed the foregoing
document with the Clerk of the Court using the ECF system. Notice of such filing will be
sent to all attorneys of record in this matter. Since none of the attorneys of record are
non-ECF participants, hard copies of the foregoing have not been provided via personal
delivery or by postal mail.


                                                  PRICE LAW GROUP, APC

                                                  By: /s/ Florence Lirato




                2/20/2020
